Citation Nr: 0028278	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-27 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 1, 1992 for 
the grant of a 100 percent evaluation for service-connected 
rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
April 1944.  

By a rating decision of February 1995, the RO granted a 100 
percent disability evaluation for rheumatic heart disease and 
assigned an effective date of July 1, 1992.  At the same 
time, the RO determined that a claim for a retroactive 60 
percent evaluation for rheumatic heart disease from 1944 was 
not well-grounded.  The veteran submitted a notice of 
disagreement with the effective date assigned for the 100 
percent evaluation for his rheumatic heart disease.  After a 
statement of the case was issued, the veteran submitted his 
substantive appeal which the Board interpreted as claiming 
entitlement to an effective date prior to July 1, 1992, for 
the assignment of an evaluation in excess of 30 percent for 
service-connected rheumatic heart disease.  

By a decision of August 21, 1998, the Board determined that 
the veteran was entitled to a 60 percent evaluation for his 
rheumatic heart disease effective February 17, 1992 but no 
earlier and that the criteria for an effective date prior to 
July 1, 1992 for the assignment of a 100 percent rating for 
rheumatic heart disease had not been met.  The veteran 
appealed the Board's August 21, 1998 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  

On November 12, 1999, the Court granted, in part, a joint 
motion for remand and vacated that portion of the Board's 
August 21 1998 decision that denied an effective date prior 
to July 1, 1992 for a grant of a 100 percent evaluation for 
service-connected rheumatic heart disease.  One of the 
reasons stated for the joint motion was that the Board's 
August 21, 1998 decision appeared to improperly limit 
evidence that could be considered when making a determination 
under 38 C.F.R. § 3.400(o) in violation of the holding in 
Hazan v. Gober, 10 Vet. App. 511 (1997).  The other reason 
was that the Board's August 21, 1998 decision did not provide 
sufficient reasons and bases, supported by independent 
medical evidence, as to whether the veteran met the 
requirements for a 100 percent evaluation under Diagnostic 
Code 7000.  



REMAND

Pursuant to the above referenced Court order vacating that 
portion of the Board's August 21, 1998 decision that denied 
an effective date prior to July 1, 1992 for a grant of a 100 
percent evaluation for service-connected rheumatic heart 
disease, the case was remanded to the Board.  The veteran and 
his representative were informed of the remand and that they 
had an opportunity to submit additional evidence in support 
of the appeal.  The veteran through his representative has 
submitted additional evidence directly to the Board.  
Included with the evidence submitted are transmittal letters 
expressly stating that the veteran was not waiving 
consideration of this evidence by the RO.  Regulations 
provide that any pertinent evidence submitted by the veteran 
or his representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the veteran.  38 C.F.R. § 20.1304(c) 
(1999).  In this case, the veteran has specifically declined 
to waive that procedural right.  Therefore, this case must be 
returned to the RO for consideration of the evidence 
submitted directly to the Board.  

Accordingly, the case is remanded for the following: 

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should undertake a review of 
the entire record including the evidence 
submitted subsequent to the Board's 
August 21, 1998 decision.

3.  After undertaking any further 
development deemed appropriate in view of 
the additional evidence, the RO should 
readjudicate the issue of entitlement to 
an effective date prior to July 1, 1992 
for the grant of a 100 percent evaluation 
for service-connected rheumatic heart 
disease.  The RO must provide adequate 
reasons and bases, supported by medical 
evidence, as to whether the veteran met 
the requirements for a 100 percent 
evaluation under Diagnostic Code 7000 
prior to July 1, 1992.  The RO's decision 
must be based on a consideration of all 
the evidence of record pursuant to Hanzan 
v. Gober, 10nVet. App. 511 (1997).
.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




